The Remainder of this Page is Intentionally left Blank format PLAN OF EXCHANGE BY WHICH MONTGOMERY REAL ESTATE SERVICE INC. (a Nevadacorporation) SHALL ACQUIRE FRONT STREET FIRST CORP. (a Nevadacorporation) This Plan of Exchange (the “Agreement” or “Plan of Exchange”) is made and dated as of this 31st day of December, 2007, and is intended to supersede all previous oral or written agreements, if any, between the parties, with respect to its subject matter. This Agreement anticipates that extensive due diligence shall have been performed by both parties. All due diligence shall have been completed by the Parties no later than December 31, 2007. I. RECITALS 1. The Parties to this Agreement: (1.1) Montgomery Real Estate Service Inc. ("Montgomery"), a Nevada corporation. (1.2)
